DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1, 2, 4, 5, 7, 8, 10, 11, 13-19, and 21 of the Response Under 37 CFR 1.111 of 10 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0073929 A1 to Psota et al. (“Psota”) in view of .
Regarding claim 1, Psota teaches the following limitations:
“A computer-implemented, method comprising” the steps listed below. Psota teaches, in para. [0527], that the methods described therein “may be realized in hardware, software, or any combination of these suitable for a particular application.”
“Receiving, at a server computing instance, external rating data and profile data for a particular supplier entity of a plurality of supplier entities from one or more external data sources.” Psota teaches, in para. [0475], a “server that is hosting the on-line platform as described herein.” Psota teaches, in para. [0131], a “supplier rating facility” in which “ratings may feature a range of information about suppliers, including analysis generated by algorithms operating on relevant data sources.” Psota teaches, in para. [0145], examples of sources, such as “customs data,” and “Dun & Bradstreet, the World Bank, auditing firms for various certifications, government sources, and the like.” Information from such sources in Psota reads on the claimed “external rating data and profile data,” and the sources themselves in Psota read on the claimed “external data sources.”
“Storing, in one or more data repositories, supplier rating data values associated with the particular supplier entity, the supplier rating data values received from a plurality of buyer entities that rated the particular supplier entity.” Psota teaches, in para. [0527], “methods or processes described above, and steps thereof, may be realized” with “internal and/or external memory.” Psota teaches, in para. [0131], “ratings may feature a range of information about suppliers, including” the 
“Storing, in the one or more data repositories, first transactional information for the particular supplier entity, the first transactional information relating to past transactions between a first buyer entity of the plurality of buyer entities and the particular supplier entity.” Psota teaches, in para. [0527], “methods or processes described above, and steps thereof, may be realized” “with internal and/or external memory.” Psota teaches, in para. [0139], the “supplier rating facility” identifies “customs records that shows an actual import transaction in which the buyer imported goods from the supplier, from a bill of lading, from a bank-issued receipt, and the like.” Psota teaches, in para. [0146], a “supplier may be rated based on the number of transactions done with a particular buyer.” The memory in Psota teaches the claimed “data repositories,” the records and related information in Psota teach the claimed “first transactional information,” any of the buyers in Psota teaches the claimed “first buyer entity,” and any supplier the buyer has transacted with in Psota teaches the claimed “particular supplier entity.”
“Storing, in the one or more data repositories, second transactional information for the particular supplier entity, the second transactional information relating to past transactions between a second buyer entity of the plurality of buyer entities and the particular supplier entity.” See the immediately preceding bullet point. Other records and related information in Psota read on the claimed “second 
“Calculating a health score value for the particular supplier entity based at least in part on the external rating data and the profile data for the particular supplier entity, the supplier rating data values associated with the particular supplier entity, and at least in part on comparing one or more metrics.” Psota teaches, in paras. [0134] and [0135], an “overall rating 110” and a “scorecard 200” to “enhance the overall rating 110,” the scorecard including a “comparative rating 202” and “buyer ratings 208.” Psota teaches, in para. [0307], ratings being “grouped into buckets, such as ‘excellent,’ ‘good,’ ‘fair,’ ‘poor,’ and ‘not trade worthy.’” Psota teaches, in para. [0145], that “more weight may be given to recent data, data for larger transactions, data for higher quality buyers, or other types of data with respect to which there is an indicator that the data may have higher relevance than other types of data.” The ratings and groupings in Psota teach the claimed “health score value.” The act of determining weights for data based on their relevance levels in Psota teaches the claimed “comparing one or more metrics.”
“Determining that the health score value for the particular supplier entity has changed.” Psota teaches, in para. [0275], a “search interface may allow buyers to query a database of supplier information.” Psota teaches, in para. [0336], “in case a search gives new results due to any changes in the stored data, an alert may be generated. For example, when a buyer's or supplier's risk metric changes the various users may be notified, this may help a user to take action.” Psota teaches, in para. [0387], “a profile may be updated immediately to reflect validated changes.” The updating in Psota reads on the claimed “determining that the health score value for the particular supplier entity has changed.”
“In response to determining that the health score value for the particular supplier entity has changed: retrieving a record for a substitute supplier entity from the plurality of supplier entities, the substitute supplier entity having a health score value greater than the health score value for the particular supplier entity.” Psota teaches, in para. [0033], “In the aspect, search results are ranked based on a supplier rating.” Psota teaches, in para. [0160], “To facilitate accessing information (e.g. profiles, ratings, etc) of similar companies, a similarity engine may generate suggestions of similar companies based on search criteria.” Psota teaches, in para. [0265], “In accordance with an embodiment of the present invention, the search results obtained from the above described searches for the entities 2708 may also be ranked. In an embodiment, the ranking may be based on a supplier rating.” Psota teaches, in para. [0275], a “search interface may allow buyers to query a database of supplier information.” Psota teaches, in para. [0336], “in case a search gives new results due to any changes in the stored data, an alert may be generated. For example, when a buyer's or supplier's risk metric changes the various users may be notified, this may help a user to take action.” Psota teaches, in para. [0387], “a profile may be updated immediately to reflect validated changes.” The use of the search function in Psota, following the updating of risk metrics and underlying information, and subsequent alerting of users, in Psota, reads on the claimed step of “in response to determining that the health score value for the particular supplier entity has changed.” FIG. 1 of Psota shows search results of suggested similar suppliers (e.g., supplier meeting search criteria such as “knitting”), some having better ratings than others. Similar search results are shown in FIG. 32 of Psota. The presentation of search results for similar sellers, following the aforementioned change in metrics in Psota, reads on the claimed “retrieving a record,” any of the higher rated suppliers listed as a 
“Determining, based on transactional information, a first shipping address of at least one of the first buyer entity and the second buyer entity.” Psota teaches, in para. [0492], “private data, particularly destination data, may be particularly well vetted because a shipper or other logistics provider who is responsible for proper delivery and billing will most assuredly have accurate addresses for shipment destinations. Therefore, private data that is reliable and accurate for destinations, may be used to enhance the public data relating to buyers because, for example, destination addresses may be linkable to a particular buyer through the private data billing information and the like.” The determining of buyer addresses based on delivery and billing information in Psota reads on the claimed “determining” the “first shipping address,” where the delivery and billing information in Psota reads on the claimed “transactional information.”
“Determining whether the first shipping address is within a predetermined” jurisdiction “defined with respect to the substitute supplier entity and a second shipping address.” Psota teaches, in para. [0257], “FIG. 20 depicts a report 2000 showing standout suppliers (e.g. for a particular product), including suppliers with the highest customer loyalty and suppliers with the deepest experience in shipping to the buyer's jurisdiction. The stand-out supplier report 2000 may include a table 2002A of top suppliers with the highest customer loyalty, and a separate table of most experienced shippers 2002B.” Also see the comments on Psota from the immediately preceding bullet point. The determining of a buyer’s address and the buyer being in a jurisdiction in Psota reads on the claimed 
“Providing, to the at least one of the first buyer entity and the second buyer entity, a recommendation for the substitute supplier entity when the first shipping address is determined to be within the predetermined” jurisdiction. Fig. 1 of Psota teaches a display that includes a “PANJIVA RATING.” The providing of the rating value in Psota reads on the claimed “providing, to the at least one of the first buyer entity and the second buyer entity, a recommendation,” in that higher-rated suppliers are preferred over lower-rated suppliers. Additionally, Psota teaches, in paras. [0170] to [0172], recommendations being made to transact with either a “supplier 428” or a “supplier 430” based on transaction records, analyses, and the like. See also the comments in the immediately preceding bullet point, where determinations about jurisdictions and shipping experience are made in Psota, which read on the claimed “determined to be within” aspect.
“The recommendation for the substitute supplier entity comprising” “linking to functions of an e-procurement system executing using the server computer instance, the functions being for modifying the substitute supplier entity to a different supplier entity after the substitute supplier entity is recommended to the at least one of the first buyer entity and the second buyer entity; and modifying the substitute supplier entity in the e-procurement system to the different supplier entity in response to an interaction” “by at least one of the first buyer entity and the second buyer entity.” As explained above, Fig. 1 of Psota teaches a display that includes a “PANJIVA RATING.” Psota teaches, in para. [0133], “in an 
Greene teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Psota:
“The first transactional information including: a first set of dispute data records comprising data relating to disputes between the first buyer entity and the particular supplier entity.” Psota teaches, in para. [0013], “In the aspect, the rating is further based on at least two factors selected from the group consisting of:” “feedback from customers, feedback from buyers, feedback on product quality, feedback on customer service, feedback on timeliness of delivery.” Psota teaches, in para. [0270], “A risk profile that may be determined from customs transactional data may include risk related to” “probability of non-performance to a contract, probability of termination of a contract,” “non-payment,” “order cancellation, order push-out, and the like.” Information in the form of feedback, non-performance to a contract, non-performance, termination, non-payment, cancellation, and order push-out, in Psota, can read on the claimed “first set of dispute data records comprising data relating to disputes between the first buyer entity and the particular supplier entity.” To the extent that Psota does not appear to explicitly refer to “disputes,” Greene is cited. Greene teaches, in para. [0057], “the system may provide dispute resolution functions useful for rectifying billing disputes. Utilizing such a function, a user may be provided a form in which he could indicate the dispute and automatically transmit the form to a biller.” The data and forms used for the dispute resolution functions in Greene are analogous to the aforementioned types of information of Psota, and also read more explicitly on the claimed “first set of dispute data records comprising data relating to disputes.”
“A first set of overage data records comprising data relating to overages having occurred on invoices between the first buyer entity and the particular supplier entity, each respective overage indicating that a price on an invoice between the first buyer entity and the particular supplier entity is above a price specified on a 
“A first set of rejection data records comprising data relating to purchase orders or invoices having been rejected in association with the first buyer entity and the particular supplier entity.” See the passages from Greene cited in the immediately preceding bullet point. Dispute forms and turnaround documents in Greene read on the claimed “rejection data records.”
“The second transactional information including: a second set of dispute data records comprising data relating to disputes between the second buyer entity and the particular supplier entity.” See the immediately preceding bullet points regarding passages from Psota and Greene reading on the claimed “first transactional information” and related elements. The same passages from Psota and Greene read on the claimed “second transactional information” and related elements because the data or information in Psota and Greene applies to users (i.e., first and second users).
“A second set of overage data records comprising data relating to overages having occurred on invoices between the second buyer entity and the particular supplier entity, each respective overage indicating that a price on an invoice between the second buyer entity and the particular supplier entity is above a price specified on a second corresponding purchase order.” See the bullet points above regarding passages from Psota and Greene reading on the claimed “first set of overage data records” and related elements. The same passages from Psota and Greene read on the claimed “second set of overage data records” and related elements because the data or information in Psota and Greene applies to users (i.e., first and second users).
“A second set of rejection data records comprising data relating to purchase orders or invoices having been rejected in association with the second buyer 
The claimed “one or more metrics” being “of the first set of dispute data records, the first set of overage data records, and the first set of rejection data records from the first transactional information to one or more metrics of the second set of dispute data records, the second set of overage data records, and the second set of rejection data records from the second transactional information.” Greene teaches, in para. [0058], “The system will also build a history file of these transactions that can be analyzed to determine if the billing errors are random, or if the biller is deliberately billing in error.” The history files in Greene read on the claimed “metrics” being of “dispute data records,” “overage data records,” and “rejection data records.” As explained above, Psota already teaches aspects that read on the claimed “comparing” of “metrics.”
Greene teaches, in its abstract, an electronic bill presentation and payment system and a method to use the same with application both in the business-to-consumer and business-to-business transactions similar to the claimed invention and to Psota. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rating data and metrics used in Psota, to include the dispute-related data taught by Greene, because doing so: facilitates the rectification of billing disputes, as taught by Greene (see para. [0057]); and provides information that can be analyzed to gauge the quality (e.g., honesty) of an entity, as taught by Greene (see para. [0058]), which would be beneficial 
Lawe teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Psota and Greene:
The aforementioned “predetermined” jurisdiction is a “shipping range.” Lawe teaches, in para. [0013], “The preferred embodiments of the present invention provides a system and method for enabling an auction or fixed-price seller, referred to herein as the "seller," to display the seller's international shipping experience over a geographic map display on the market venue selling page of the seller. This displayed shipping experience map acts as a signal of trust to international buyers considering a purchase from the displaying seller on any market venue. Although international sales are discussed below, it will be appreciated that the invention could be used for sales within a country.” Lawe teaches, in para. [0042], “Each geographic map is labeled and each geographic area in a map can be a street, city, country, state, province or other geographic region within the identified map. For instance, a map of Europe might list specific countries, but could also consist of super-regions such as the Baltics or the Nordics or might include cities like Paris, London and Rome. As another example, a map may exist for one state, such as North Carolina, and within the state, cities or towns can be represented. Buyers could click on each map to zoom in to the appropriate detail level map for their interests.” The area covered by the zoomed map in Lawe teaches the claimed “predetermined shipping range.”
The claimed “second shipping address” is one “corresponding to a location of which the substitute supplier entity previously shipped thereto, wherein the first shipping address is different from the second shipping address.” Lawe teaches, 
Lawe teaches systems and methods involved in online transactions between buyers and sellers (see para. [0004]), similar to the concepts of the claimed invention and of the 
Mauseth and Fomine teach limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Psota, Greene, and Lawe:
The claimed “linking” is via “one or more hyperlinks.” Multiple visual elements in FIGS. 1, 2, and 32 of Psota look like they are hyperlinks. Psota, however, makes no explicit mention of hyperlinks. Mauseth teaches, in para. [0032], “The presence of a merchant reliability metric for the merchant running the scored website 102 is indicated by a merchant reliability metric badge 110 displayed or being otherwise accessible via the scored website 102. The merchant reliability metric badge 110 in the illustrated implementation represents a hyperlink and/or a control that provides access to a summary display of the merchant reliability metric and/or information collected to compute or otherwise support the merchant reliability metric.” Mauseth teaches, in para. [0041], “Another example control 212 represents a hyperlink to a report displaying some or all of the information relating to the merchant reliability metric.” At least the metric badge hyperlink in Mauseth is analogous to the Panjiva rating in Psota, and reads on the claimed “one or more hyperlinks linking.” Fomine teaches, on p. 10, “an exemplary "rate the merchant" hyperlink or button deployable by the user via the user interface 12. The user, upon selecting the "rate the merchant" hyperlink, is prompted to, once and for all, input a rating for the corresponding merchant within a rating 
The claimed “interaction” is “with the one or more hyperlinks.” See the immediately preceding bullet point. Use of the hyperlinks of Mauseth and Fomine read on the claimed “interaction with the one or more hyperlinks.”
Mauseth teaches a merchant scoring system (see abstract), and Fomine teaches merchant rating modules (see p. 2), and as such, both Mauseth and Fomine are similar to the claimed invention and to the combination of Psota, Greene, and Lawe. It would have been obvious to a person having ordinary skill in the art, before the filing date of the claimed invention, to have recognized that the hyperlink-looking items of the combination of Psota, Greene, and Lawe, would operate as hyperlinks as in Mauseth and Fomine, as doing so enhances functionality of user interfaces as taught by Mauseth (see para. [0032]) and Fomine (see pp. 2 and 3) that appear to be contemplated based on Psota. Additionally or alternatively, it would have been obvious to modify the hyperlink-looking items of the combination of Psota, Greene, and Lawe, to operate as hyperlinks as in Mauseth and Fomine, for similar reasons.
Regarding claim 2, the combination of Psota, Greene, Lawe, Mauseth, and Fomine teaches the following limitations:
“The computer-implemented method of claim 1, wherein the rating data values represent expressions of value attributed to the particular supplier entity by parties who have completed past transactions with the plurality of supplier entities.” Psota teaches, in para. [0139], “buyers may rate suppliers with whom they have done business,” and that “a computer facility for recording transactions 
“Wherein the profile data represents, for the particular supplier entity, a name, an address, a federal tax identification number, a geolocation, an industry category, or one or more types of commodities sold.” Psota teaches, in para. [0209], “an entity profile is generally determined by at least an entity name and an entity address.”
Regarding claim 4, the combination of Psota, Greene, Lawe, Mauseth, and Fomine teaches the following limitations:
“The computer-implemented method of claim 1, further comprising in response to determining that the health score value of the particular supplier entity has changed, providing a notification to a computer associated with the first buyer entity or the second buyer entity, the notification indicating the change in the health score value of the particular supplier entity.” Psota teaches, in para. [0336], “in case a search gives new results due to any changes in the stored data, an alert may be generated. For example, when a buyer's or supplier's risk metric changes the various users may be notified, this may help a user to take action.” Psota teaches, in para. [0416], “alerts may also be given to a user” to “update a user of supplier's recent performances.” The alert in Psota reads on the claimed “notification.” Additionally, the returning of search results, after scores or other metrics have changed, in Psota, reads on the claimed “notification.”
Regarding claim 5, the combination of Psota, Greene, Lawe, Mauseth, and Fomine teaches the following limitations:
“The computer-implemented method of claim 1, further comprising: determining that the health score value for the particular supplier entity is below a threshold health score value.” Psota teaches, in para. [0307], that putting a supplier into a “not trade worthy” category based on its rating, wherein qualifications for that category read on the claimed “threshold health score value,” and falling into that category reads on the claimed “below” the “threshold health score value.” Additionally or alternatively, Psota teaches, in para. [0033], “In the aspect, search results are ranked based on a supplier rating.” Psota teaches, in para. [0133], “The list 100 may include any number of suppliers that satisfy the keyword 102 criteria; in the example of FIG. 1 the list includes 10 suppliers. The number of suppliers presented may be limited to fewer than the total number that match the keyword 102 criteria.” Determining that the Panjiva rating of a supplier is below the 10 supplier cutoff associated with the interface of FIG. 1 of Psota, reads on the claimed “determining that the health score value for the particular supplier entity is below a threshold health score value.”
“In response to determining that the health score value for the particular supplier entity is below the threshold health score value, prohibiting the first buyer entity or the second buyer entity from transacting with the particular supplier entity.” See the teachings of Psota mentioned in the immediately preceding bullet point. Psota teaches, in para. [0388], a “verification facility 4012” that considers verification information associated with participants. The verification information, along with the other types of data described above, taken together read on the claimed “health score value.” Psota teaches that the verification facility can “verify these transactions so as to detect any statements in a marketplace participant's profile that are inconsistent with details of a transaction that may impact ratings” (see para. [0390]), and “prevent even listing of the buyer or 
Regarding claim 7, the combination of Psota, Greene, Lawe, Mauseth, and Fomine teaches the following limitations:
“The computer-implemented method of claim 1, wherein selecting the substitute supplier entity from the plurality of supplier entities in the database is based on metadata associated with supplier entity records that indicate that the substitute supplier entity supplies commodities in a same category of commodities as the particular supplier entity.” Psota teaches, in para. [0160], a “similarity engine may generate suggestions of similar companies based on search criteria.” Psota teaches, in para. [0161], “a user searching for supplier of ‘leather goods’ in China might be sent offers related to a supplier of ‘leather goods’ in India.” Psota teaches, in para. [0220], data related to participants may be in the form of meta-data.

“The computer-implemented method of claim 1, wherein selecting the substitute supplier entity from the plurality of supplier entities is based on analyzing transactional information to detect that the substitute supplier entity offers commodities in a same category of commodities as commodities offered by the particular supplier entity and a geographic area that the substitute supplier entity delivers commodities to.” Psota teaches, in its abstract, the “platform facilitates buyers, sellers, and third parties in obtaining information” such as “a supplier's shipment history, the types of materials typically shipped, a supplier's customers, a supplier's expertise, what materials and how much a buyer purchases, buyer and shipper reliability, similarity between buyers, similarity between suppliers, and the like.” Psota teaches, in para. [0160], a “similarity engine may generate suggestions of similar companies based on search criteria.” Psota teaches, in para. [0161], “a user searching for supplier of ‘leather goods’ in China might be sent offers related to a supplier of ‘leather goods’ in India.” The information above in Psota reads on the claimed “transactional information,” the similarity between suppliers in Psota reads on the claimed “commodities in a same category,” and any location data (e.g., addresses, customs information, etc.) in the shipment history in Psota reads on the claimed “geographic area.”
Regarding claim 10, the combination of Psota, Greene, Lawe, Mauseth, and Fomine teaches the following limitations:
“The computer-implemented method of claim 1, further comprising generating and causing displaying, at a computer associated with the at least one of first buyer entity or the second buyer entity, a digital data display that includes the one or more hyperlinks, the one or more hyperlinks further comprising functions 
Regarding claim 11, the combination of Psota, Greene, Lawe, Mauseth, and Fomine teaches the following limitations:
“The computer-implemented method of claim 1, the one or more hyperlinks further linking to functions for enabling a modifying of one or more configuration values for modifying the health score value of the particular supplier entity after the substitute supplier entity is recommended to the at least one of the first buyer entity and the second buyer entity.” At least FIGS. 1, 2, and 32 of Psota depict identifiers and other visual elements that appear to be links, similar to the links in FIG. 53 of Psota (see para. [0464]). Selecting links to access the interface of FIG. 2 of Psota reads on the claimed “further linking to functions for enabling a modifying of one or more configuration values for modifying the health score 
Regarding claims 13-19, while the claims are of different scope relative to claims 1, 2, 4, 5, 7, 8, and 10, the claims recite limitations similar to the limitations recited by claims 1, 2, 4, 5, 7, 8, and 10. As such, the obviousness rationales applied against claims 1, 2, 4, 5, 7, 8, and 10, also are applicable against claims 13-19. Claims 13-19 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Psota, Greene, Lawe, Mauseth, and Fomine for the same reasons as claims 1, 2, 4, 5, 7, 8, and 10.
Regarding claim 21, the combination of Psota, Greene, Lawe, Mauseth, and Fomine teaches the following limitations:
“The computer-implemented method of claim 11, further comprising, in further response to determining that the health score value for the particular supplier entity has changed, modifying the one or more configuration values for modifying the health score value of the particular supplier entity after the substitute supplier entity is recommended to the at least one of the first buyer entity and the second 

Response to Arguments
On pp. 11-13 of the Response, the applicant contends that the pending claims in the present application are allowable over the combination of Psota, Greene, Lawe, Mauseth, and Fomine. The applicant’s contention focuses primarily on independent claims 1 and 13. With respect to claims 1 and 13, the applicant points to language of independent claim 1 for exemplary purposes, wherein the language includes the “providing” and “modifying” limitations of the claim. In support of the applicant’s contention, the applicant argues that “One of ordinary skill in the art would not find the alleged disclosure by Mauseth and/or Fomine of ‘displaying merchant reliability metric’ or ‘rate the merchant’ hyperlink as being equivalent to modifying the substitute supplier entity to a different supplier entity after the substitute supplier entity is recommended to the at least one of the first buyer entity and the second buyer entity, let alone performing such a step in response to determining that the health score value for the particular supplier entity has changed.” (See Response, p. 13.) The examiner finds the applicant’s argument unpersuasive. As explained in greater detail in the 35 USC 103 section above, the selection of an alternate supplier via the interfaces of FIGS. 1, 2, and/or 32 of Psota, following the presenting of search results recommending another supplier in Psota (see paras. [0133] and [0265]), teaches modifying the substitute supplier entity to a different supplier entity after the substitute supplier entity is recommended to the at least one of the first buyer entity and the second buyer entity. Making such a selection in Psota, after receiving an alert indicating that received information has produced different search results (see paras. [0329] and [0330]), reads on performing such a step in response to determining that the health score value for the particular supplier entity has changed. Psota places no limitations on when information used to generate the supplier ratings can be changed, when searches can be performed and updated, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624